                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

JEFFREY HETH,                         )
                                      )
            Plaintiff,                )
                                      )             Case No. 19 C 1096
      v.                              )
                                      )             Judge John Z. Lee
LASALLE COUNTY, THOMAS J.             )
TEMPLETON, LaSalle County Sheriff, )
CORRECT CARE SOLUTIONS, LLC,          )
SHELLEY KESSLER, KERRY VAN            )
RUDEN, YPOLITO SALINAS, JARED         )
DUNNING, MICHAEL LYNCH,               )
CHARLES WEYGAND, and SGT.             )
RATLIFF, LaSalle County Sheriff’s     )
Officers, and Dr. ADEYEMI FATOKI,     )
DR. ROZEL ELAZAGUI, DR. OKULEYE )
C. CLAPP R.N., Correct Care Solutions )
medical staff.                        )

             Defendants.



                   MEMORANDUM OPINION AND ORDER

      Plaintiff Jeffrey Heth filed this lawsuit against LaSalle County, the LaSalle

County Sheriff, a LaSalle County sergeant, various LaSalle County officers, Correct

Care Solutions, LLC (“Correct Care”), and various nurses and doctors employed by

Correct Care, alleging claims relating to Heth’s stay in LaSalle County Jail in 2018.

The LaSalle County Defendants and Correct Care have each filed motions to dismiss

Heth’s claims [27][34]. For the reasons stated herein, these motions are granted in

part and denied in part.
                                       Background

A.     Factual Background1

       On May 25, 2018, Heth was charged with delivery or possession with intent to

deliver narcotics and was taken into custody at LaSalle County Jail.                   Second

Amended Complaint (“SAC”) ¶ 9. During his intake, Heth spoke or was in contact

with Defendants Shelley Kessler, Kerry Van Ruden, Ypolito Salinas, Jared Dunning,

Michael Lynch, and Charles Weygand (“Officer Defendants”), all of whom, it is

alleged, were or should have been aware both that Heth suffers from necrotizing

fasciitis, a skin condition that has left him with open sores and nerve damage, and

that Heth must take the drug Gabapentin to manage the pain associated with this

condition. Id. ¶ 10, 13.

       Following intake, Heth, with the approval of Defendant Sergeant Ratliff and

Nurses C. Clapp and/or Jennifer Leonard, was admitted to the Jail’s medical unit.

Id. ¶ 15, 16. In the medical unit, Heth was placed under medical observation for

heroin withdrawal in addition to the care he required for his skin condition. Id. ¶ 15.

There, Heth informed Nurses C. Clapp and Jennifer Leonard, and/or Doctors

Okeleye, Adeyemi Fatoki, and Rozel Elazagui (“Medical Defendants”)—each an

employee of Correct Care—of the medication he was taking, including Gabapentin.

Id. ¶ 17. Despite Heth’s regular visits to the medical unit and repeated requests for

Gabapentin, and despite the severe adverse effects that withdrawal from Gabapentin


1
       The following facts are taken from Heth’s second amended complaint and are
accepted as true at this stage. See Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir.
2008) (stating that, at the motion-to-dismiss stage, the court “accept[s] as true all well-
pleaded facts alleged”).
                                              2
can cause, Heth was not given this medicine, id. ¶ 12, 19.

      Heth’s condition deteriorated and by May 30, 2018, he was acting extremely

paranoid and anxious, hallucinating, and making unusual comments.            Id. ¶ 20.

Nonetheless, Heth was removed from medical observation on or around June 1, 2018.

Id. ¶ 21. From then, the Officer Defendants assumed primary responsibility to

observe Heth, and Heth’s condition continued to worsen; he became extremely ill in

his cell, was unable to walk, eat, or clean up after himself, and threw up all over his

cell. Id. ¶¶ 22–24. Yet, though the Officer Defendants were able to observe Heth’s

rapidly declining health, they did not promptly take him to the medical staff,

resulting in Heth’s needless pain and suffering. Id. ¶¶ 24–26.

      By the morning of June 2, Heth was disoriented and tearing at his bandages,

exposing himself to infection; was unable to communicate verbally; was speaking

gibberish; and was unable to walk on his own. Id. ¶¶ 27–28. Some time on June 2,

the Medical Defendants were made aware of Heth’s declining condition, but instead

of ensuring he receive immediate medical attention, they had the Officer Defendants

search Heth’s cell for drugs, finding none. Id. ¶¶ 29–30.

      At or around 3:30pm on June 2, 2018, Heth was found unconscious in his cell.

Id. ¶ 32. He was taken to the emergency room at OSF St. Francis Hospital and then

transferred to OSF St. Elizabeth, where he was placed on life support for respiratory

failure, id. ¶¶ 33–34. He remained on life support until June 6 and remained in the

hospital until June 12. Id. ¶¶ 35, 37.




                                          3
B.    Procedural Background

      Heth’s second amended complaint contains a § 1983 deliberate indifference

claim against the Medical Defendants (Count I); a § 1983 deliberate indifference

claim against the Officer Defendants (Count II); a Monell claim against LaSalle

County, LaSalle County Sheriff Thomas Templeton, and Correct Care (Count III); a

respondeat superior claim against Correct Care (Count IV); an Americans with

Disabilities Act (“ADA”) claim against LaSalle County and Sheriff Templeton (Count

V); a Rehabilitation Act claim against LaSalle County and Sheriff Templeton (Count

VI); an indemnification claim against Lasalle County (Count VII); and a state-law

“Negligence/Willful and Wanton Conduct” claim against LaSalle County and Sheriff

Templeton (Count VIII).

      In his briefs responding to the instant motions to dismiss, Heth has made

certain clarifications and concessions. First, Heth states that his Monell claim (Count

III) is “targeted only toward [Correct Care], and thus . . . Plaintiff has no objection to

granting a motion to dismiss the Monell claim only against the LaSalle Defendants

and the Defendant Officers.” Resp. to LaSalle Defs.’ Mot. to Dismiss at 8 n.3, ECF

No. 31. Moreover, “[u]pon further reflection,” Heth “has no objection to the granting

of the motion to dismiss as to the state law claims [(Count VIII)] against the LaSalle

Defendants.” Id. at 10 n.4. Heth also acknowledges that, under binding precedent,

§ 1983 claims may not be premised on a respondeat superior theory, and relatedly

adds that his respondeat superior claim (Count IV) was made merely “to preserve the

issue for appellate review.” Resp. to Correct Care’s Mot. to Dismiss at 7 n.3, ECF No.



                                            4
45.   Accordingly, the Court dismisses these claims, or portions of claims, with

prejudice.

       The Court now proceeds to assess the remaining challenges contained in the

instant motions to dismiss.

                                    Legal Standard

       To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint must

“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In this

way, the complaint must put the defendants on “fair notice of what the . . . claim is

and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)).

       In addition, when considering motions to dismiss, the Court accepts “all well-

pleaded factual allegations as true and view[s] them in the light most favorable to the

plaintiff.” Lavalais v. Vill. of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013). At the

same time, “allegations in the form of legal conclusions are insufficient to survive a

Rule 12(b)(6) motion.” McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 885

(7th Cir. 2012) (citing Iqbal, 556 U.S. at 678). As such, “[t]hreadbare recitals of the

elements of the cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678.




                                           5
                                      Analysis

I.    Count II: Section 1983 deliberate indifference claim against the
      Officer Defendants

      The LaSalle Defendants offer two arguments as to why Heth’s deliberate

indifference claim against the Officers Defendants should be dismissed at this stage

of the proceedings. First, they argue that Heth has engaged in an “extreme degree of

group pleading” that does not place “each defendant ‘on notice of what exactly [he or

she] might have done to violate [the plaintiff’s] rights under the Constitution.’”

LaSalle Defs.’ Reply in Support of Mot. to Dismiss at 3, ECF No. 36 (quoting Brooks

v. Ross, 578 F.3d 574, 582 (7th Cir. 2009)).

      The Court disagrees. Admittedly, Heth’s complaint refers collectively to the

actions and inactions of the “Defendant Officers” and also at various points strings

the Officers’ names together without specifically differentiating between them, see,

e.g., SAC ¶ 51 (“Officers Shelley Kessler, Kerry Van Ruden, Ypolito Salinas, Jared

Dunning, Michael Lynch, [and] Charles Weygand, knew the Plaintiff was in urgent

need of medical treatment but acted with deliberate indifference in failing to provide

such treatment and/or failing to ensure such treatment was provided”). Nevertheless,

Heth’s complaint provides a straightforward account of how each Officer was

deliberately indifferent to his medical needs, i.e., that each Officer was aware

following Heth’s removal from medical observation that Heth’s health was drastically

declining and yet delayed in getting him treatment. This is enough to put each of the

Defendant Officers “on notice of what exactly [he or she] might have done to violate

[Heth’s] rights under the Constitution.” Ross, 578 F.3d at 582; see, e.g., Springs v.

                                           6
Schwartz, No. 15 C 5437, 2017 WL 4130504, at *5 (N.D. Ill. Sept. 19, 2017)

(concluding that the allegations in a complaint that “each individual Defendant knew

of and disregarded the risks associated with [plaintiff’s] serious medical condition and

failed to ensure that he received prompt and adequate medical care” and that “[t]he

acts and omissions of each individual Defendant caused [Plaintiff] damages in that

he suffered ongoing and extreme physical and mental pain while he was in

Defendants’ custody” were, in conjunction with the rest of the complaint, adequate to

inform individual defendants of the wrongful conduct alleged against them); Kuri v.

City of Chicago, No. 13 C 1653, 2014 WL 114283, at *7 (N.D. Ill. Jan. 10, 2014)

(“Although it relies on ‘group pleading,’ [the plaintiff’s] complaint is coherent, and the

basis of his claims is easily understood.”).

      The LaSalle Defendants also contend that Heth’s deliberate-indifference claim

against the Officer Defendants must be dismissed because the complaint “fails to

demonstrate any specific communication to or knowledge by any of the specific

individual officers sufficient to alert him or her to an excessive risk to [Heth]’s health

or safety.” LaSalle Defs.’ Mot. to Dismiss at 6, ECF No. 27. This too is unpersuasive.

Specifically, Heth alleges that, once he was removed from medical observation, his

health began to rapidly deteriorate—as manifested in, inter alia, Heth being unable

to walk or eat, throwing up all over his cell, and tearing off his bandages—and that

the Officer Defendants “observed all these changes in [Heth] as he continued to

worsen, but no steps were taken to alleviate his pain and suffering or to get [Heth]

the prompt medical attention that he needed.” SAC ¶ 26 (emphasis added). And



                                               7
while the LaSalle Defendants argue that Heth “does not claim that he was not taken

to medical, just that it was not fast enough,” LaSalle Defs.’ Mot. to Dismiss at 6,

delayed treatment can in fact be the basis of a § 1983 deliberate-indifference claim.

See, e.g., Edwards v. Snyder, 478 F.3d 827, 832 (7th Cir. 2007) (upholding a § 1983

deliberate-indifference claim where plaintiff alleged that his medical treatment in

prison was “unnecessarily and deliberately withheld” for two days); Gutierrez v.

Peters, 111 F.3d 1364, 1372 (7th Cir. 1997) (recognizing that “delays in treating

painful medical conditions that are not life-threatening can support Eighth

Amendment claims.”).

II.    Count III: Monell claim against Correct Care

       Correct Care argues that Count III fails to state a proper Monell claim against

it. “The critical question under Monell . . . is whether a municipal (or corporate) policy

or custom gave rise to the harm (that is, caused it), or if instead the harm resulted

from the acts of the entity’s agents.” Glisson v. Indiana Dep’t of Corr., 849 F.3d 372,

379 (7th Cir. 2017). Accordingly, to state a Monell claim, a plaintiff is required to

“‘plead[] factual content that allows the court to draw the reasonable inference’ that

the [defendant] maintained a policy, custom, or practice” that deprived him of his

constitutional rights. McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011)

(first alteration in original).

       Here, Heth has failed to state a viable Monell claim. Heth’s second amended

complaint conclusorily and vaguely alleges the existence of “practice[s] and/or

polic[ies]” that relate to the alleged conduct of the relevant nurses and doctors in this



                                            8
case, but fails to describe those practices or policies with particularity or support their

existence with anything but conclusory statements. See SAC ¶ 56 (stating, in the

entirety of its description of Correct Care’s alleged policies, practices, or customs, that

Correct Care has “a practice and/or policy of refusing to provide injured inmates with

appropriate and necessary medications to manage[] his medical conditions, a practice

and/or policy of refusing to provide inmates with appropriate care for said conditions,

and a practice and/or policy of limiting medical care to inmates in order to make a

greater profit.”).

       These vague, conclusory allegations against Correct Care lack the “factual

content to ‘nudg[e]’ [Heth’s] claim . . . ‘across the line from conceivable to plausible.’”

McCauley, 671 F.3d at 618 (first alteration in original) (quoting Iqbal, 556 U.S. at

683); see Looper Maint. Serv. Inc. v. City of Indianapolis, 197 F.3d 908, 913 (7th Cir.

1999) (“[B]oilerplate allegations of a municipal [or corporate] policy, entirely lacking

in any factual support that a . . . policy does exist, are insufficient [to state a viable

Monell claim].”); Frye v. Wexford Health Sources, Inc., No. 4:16 C 04187, 2017

WL4157522, at *3 (C.D. Ill. Sept. 19, 2017) (rejecting plaintiff’s allegation that

“Defendant . . . had at the time of the occurrence one or more policies of denying

medical care to inmates such as Plaintiff, knowing there was a high likelihood these

policies would ultimately lead to injuries such as occurred to Plaintiff,” because this

allegation was “elements of the cause of action dressed up as facts”); Gallagher v.

O’Connor, 664 F. App’x 565, 569 (7th Cir. 2016) (concluding that plaintiff failed to

adequately allege the existence of a custom for Monell purposes where the complaint



                                            9
“merely describe[d] the factual circumstances of [the] arrest [at issue in the case] and

tack[ed] on boilerplate allegations that trace the legal requirements of a Monell

claim.”).

       For this reason, permitting Heth’s Monell claim to survive beyond the pleading

stage “would be tantamount to allowing suit to be filed on a respondeat superior

basis.” Strauss v. City of Chicago, 760 F.2d 765, 768 (7th Cir. 1985). That is, a

plaintiff would be allowed to file claims whenever they are mistreated by prison

medical staff, “add Monell boilerplate allegations, and proceed to discovery in the

hope of turning up some evidence to support the ‘claims’ made.” Id. For these

reasons, the Monell claim is dismissed.

III.   Counts V and VI: ADA and Rehabilitation Act claims against LaSalle
       County and Sheriff Templeton

       Next, the LaSalle Defendants argue that Heth fails to state a valid claim under

either the ADA (Count V) or the Rehabilitation Act (Count VII). Under Title II of the

ADA, “no qualified individual with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the services, programs, or

activities of a public entity, or be subject to discrimination by such entity.” 42 U.S.C.

§ 12132. The Rehabilitation Act, which is “materially identical,” Bryant v. Madigan,

84 F.3d 246, 248 (7th Cir. 1996), provides that “[n]o otherwise qualified individual

with a disability in the United States . . . shall, solely by reason of her or his disability,

be excluded from the participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial assistance.”

29 U.S.C. § 794(a). See also Lacy v. Cook County, Ill., 897 F.3d 847, 852 n.1 (7th Cir.

                                             10
2018) (“Because Title II [of the ADA] was modeled after section 504 [of the

Rehabilitation Act], ‘the elements of claims under the two provisions are nearly

identical.’” (quoting Washington v. Ind. High Sch. Athletic Ass’n, 181 F.3d 840, 845

n.6 (7th Cir. 1999))).

      Heth’s second amended complaint alleges that, “[b]y failing to provide [Heth]

with the medication he required to manage his pain,” LaSalle County and Sheriff

Templeton “discriminated against [Heth] in violation of the [ADA].” SAC ¶ 66.

Similarly, he alleges that “[b]y failing to provide [Heth] with his prescribed

medications,” Lasalle County and Sheriff Templeton “discriminated against [Heth]

in violation of Section 504 [of the Rehabilitation Act].” Id. ¶ 74.

      Even assuming that Heth has adequately pleaded that his skin condition

renders him disabled within the meaning of the ADA and the Rehabilitation Act, his

complaint is still otherwise lacking. Heth’s theory as to these claims appears to be

that, by failing to provide him with his prescribed medicine, LaSalle County failed to

reasonably accommodate him with respect to certain services, programs, or activities.

See SAC ¶ 64 (“The ADA requires public entities to provide reasonable

accommodations to qualified individuals with disabilities to enable them to benefit

from the service and participate in the program or activity.” (emphasis added)); id.

¶ 71 (“Section 504 [of the Rehabilitation Act] requires covered entities to provide

reasonable accommodations to enable qualified individuals with disabilities to

participate in the program or activity.” (emphasis added)). Yet, Heth does not identify

these services, programs, or activities, or otherwise discuss them. See, e.g., Hartz v.



                                           11
Lain, No. 2:13 C 9, 2013 WL 5934608, at *4 (N.D. Ind. Nov. 5, 2013) (dismissing an

ADA claim partly because it did not “identify . . . what services, programs, or activities

[plaintiff] was alleged[ly] denied, but others received.”); cf. Bryant, 84 F.3d at 249

(stating that incarceration itself is not a “program” or “activity”).

      Moreover, to the extent that Heth’s argument is that the service, program, or

activity for which he did not receive an adequate accommodation was the specific

service of receiving proper treatment for his skin condition, Heth cannot show that

he was “otherwise qualified” for that service but for his disability, thus dooming his

claim. See Brumfield v. City of Chicago, 735 F.3d 619, 632 (7th Cir. 2013) (describing

the “otherwise qualified” criterion for failure-to-accommodate claims under the ADA

and the Rehabilitation Act); Grzan v. Charter Hosp. of NW Ind., 104 F.3d 116, 121

(7th Cir. 1997) (“Grzan is not ‘otherwise qualified’ [for psychiatric treatment] because,

absent her [psychiatric disability], she would not have been eligible for treatment in

the first place.”), abrogated on other grounds as stated in Amundson v. Wisc. Dep’t of

Health Servs., 721 F.3d 871, 874 (7th Cir. 2013); Fitzgerald v. Corr. Corp. of America,

403 F.3d 1134, 1144 (10th Cir. 2005) (“Fitzgerald would not have been ‘otherwise

qualified’ for such [medical] treatment in the absence of his alleged disability—his

alleged disability in this case was the reason why Fitzgerald was seeking medical

treatment.”).

IV.   Count VII: Indemnification claim against LaSalle County

      Finally, the Court rejects the LaSalle Defendants’ argument that Heth’s

indemnification claim must be dismissed.         That argument is premised on the



                                           12
incorrect assumption that the Court would dismiss Count II of the second amended

complaint—the § 1983 deliberate indifference claim against the Officer Defendants—

thus leaving “nothing nor anyone for the County to indemni[f]y,” LaSalle Defs.’ Mot.

to Dismiss at 15. As explained supra, the Court has not dismissed Count II, and it

thus will not dismiss Count VII at this stage of the proceedings.

                                    Conclusion

      For the foregoing reasons, Defendants’ motions to dismiss are granted as to

Counts III, IV, V, VI, and VIII of the second amended complaint. These claims are

dismissed with prejudice; for some of these claims, Heth has withdrawn them or

acknowledged that they lack merit (Count III as to the Officer Defendants, Count IV,

and Count VIII), and for the rest of these claims, Heth was earlier made aware of

their factual deficiencies through the LaSalle Defendants’ original motion to dismiss,

which preceded and led to Heth filing a second amended complaint. See Pl.’s Mot. to

Amend the Compl. at 2, ECF No. 22 (“Rather than address [the LaSalle Defendants’

motion to dismiss,] the Plaintiff moves to amend the complaint to address the . . .

Defendants’ concerns.”). The instant motions to dismiss are denied, however, as to

Count II and Count VII of the second amended complaint.2


IT IS SO ORDERED.                                    ENTERED: 11/26/19


                                                     ______________________________
                                                     John Z. Lee
                                                     United States District Judge


2     Count I—a § 1983 deliberate indifference claim against the Medical Defendants—
was not challenged in the instant motions to dismiss.
                                          13
